March 12, 1951.      '

Hon. J. A. Phillips,,Chairman
Texas State Board of Public Accountancy
Austin, Texab
                          opiai~oaRio.v-1156.,,
                           Re:   Eligibility of a member
                                 of the Naval Reserve
                                 on inactive duty status
                                 for a public account-
                                 ant's permit under pro-
                                 visions extending the
                                 time for appllcatlons
                                 of members of the armed
                                 forces for a year after
Dear Mr:Phlll.%~ps:              honorable discharge.
          Your 1,etterof January 22, 1951, reads a8 fol-
lows:
          "Section 11 (c) of the Public Account?
     ancy Act of 1945, State of Texas, provides:
          "'In the case of any person serving in
     the armed,forces of the United States or anr
     of the United Nations on thk effective date-
     of this Act, the Board shall extend the time
     for compliaice prescribed by any provlslons
     of this Act, for a ,perlodof twelve months
     from the time such per,sonla honorably dla-
     charged from spch service.',
          "It appears tha$,:Mr.Ray Harks of
     George West, Texas, was serving in our
     armed forces on the effective date of the
     1945 act. I am enclosing two letters Prom
     Mr. Harris, together with certified copies
     of two documents, and am here requesting
     that your office give us an opinion In re-
     spect of whether an application could now
     be tlmely filed by Mr. Harris.
           "It appears that Mr. Harris Is In the
      U.S. navy Reserve and that he has not tech-
     'nlcallg received an honorable discharge."
                                                               ‘.
                                                                    .


254   Hon. J. A. Phillips, Page 2,   (v-1156)



                The documents referred to In your letter ap-
      pear to certify that Mr. Harris was on active duty
      with the United States Navy In World War II from July
      31, 1944, to April 24, 1946, at the end of which time
      he was released from active duty. They contain an
      endorsement lndlcatlng that such service and separa-
      tion therefrom were honorable.
                Mr. Harris contends that he has never been
      "discharged" but was merely released to Inactive duty
      in the U.S. Ravg Reserve and Is entitled to make an
      application for a public accountant's license at this
      time under the provisions of Section 11 (c) of the
      Public Accountancy Act of 1945, Article 41a, V.C.S.
      Your letter did not state whether Mr. Harris possessed
      the necessary quallflcatlone at the time he entered
      the service, but, for the purpose of this opinion, we
      assume that he did.
                Your Inquiry may be answered by determining
      the Intent of the Legislature when It authorized the
      Texas State Board of Public Accountancy to extend the
      time for compliance with the provisions of the Act
      for a period of twelve months after members of the
      armed forces are discharged. The purpose of this sec-
      tion of the Act was to relieve persons "serving In the
      armed forces" from the necessity of making an appllca-
      tlon while "serving" and for twelve months thereafter.
      Such persons' actlvitles were disrupted In moat in-
      stances by their military service, and It was lncon-
      venient, If not lmposalble, for them to comply with
      the provisions of the Act. Once the "service' had
      ended and a reasonable time thereafter had elapsed,
      the reason for the extension of'time ceased to exist.
                The term nhonorable discharge" sometimes re-
      fers to the act of the proper military authorities In
      completely releasing personnel from membership in the
      armed services and authoritatively certifying that the
      service was honorable. See In re FOng Chew Chun    149
P.2d 904 (C.C.A. 9th 1945). The term, when used&in
      that sense, has a technical significance and places
      persons "honorably discharged" In a technical status
      of completely severed membershlp. As thus used, mili-
      tary personnel whose membership has not been terml-
      nated have not been "honorably discharged." Thls would
      apply to those who were released from active duty but
      who have retained their status as members of reserve
      forces.
Hon. J. A. Phillips, Page 3,.   (v&1156)                    25s

          However, as we Interpret the purpose of this
Act, the Leglslature'dld not ~necessarllyuse the term
"honorably discharged" In such a technical sense. We
construe this term as describing the termination of the
"service" referred to, whether It be a final termination
of membership or only such a termination as released the
Individual to normal civilian pursuits.
           The only adjudicated case which we have found
nn the subject supports our conclusion. In Dlerkee v.
City of LO&AngeleS,   156 P.,2d 741 (Cal. Sup. 1945) th
Court determined uhf?ther time:served In the armed !'orc&
could be credited to a policeman to qualify him for re-
tirement under 'a'charterprovision allowing credit for
such service, conditioned on a return to employment wlth-
In one year after having been "honorably discharged from
such service." The particular pollceman had been re-
lieved from active duty in the service but was and re-
mained a member of the reserve at the time he returned
to employment with the city. The Court allowed the
credit for several reasons, one of which was stated'to
be:
          "We are satisfied that the words 'honor-~
     ablg discharged from such service' must be
     construed to mean, In a proper case, honor-
     ably relieved, released, transferred, or re-
     tired from active duty status, and, hence,
     that the plaintiff herein, when he resumed
     the discharge of duties In the police depart-
     ment on November 24, 1942, under the circum-
     stances hereinabove related, fulfilled all
     the requirements of section 189 which are
     applicable to a city employe-veteran whose
     time of service for a police pension Is not
     otherwise complete."
          We therefore conclude that Mr. Harrl,swas "dis-
charged," within the meaning of Section 11 (c) of the
public Accountancy Act of 1945, Article 41a, V.C.S., on
April-24, 1946. Whether he was "honorably" discharged
depends on whether at the time of relief from active duty
his service was offlclally determined to have.been honor-
able. The certificate Of satisfactory service accompany-
ing your request indicates that Harris was separated under
honorable conditions. However, whether the service was
determined to have been honorable Is material only If the
application was made within the time allowed in the Act.
Hon. J.~A. Phillips, Page 4,    (V-1156)


          ASsUming , as Indicated by your letter and
attachments. that Mr. Harris was relieved from active
duty on April 24, 1946, kd has been on an Inactive
reserve basis ever since, he may not now qualify un-
der Section 11 (c).
                      SUMMAHY

           A member of the U.S.,Naval Reserve
      who was released from active duty In the
      Navy on April 24, 1946, was "discharged"
      on that date within the meaning of Sec-
      tion 11 c) of the Public Accountancy Act
      of 1945 IArt. 41a, Sec. 11 (c), V.C.S.).
APPROVED:                       Yours very truly,
Ned McDaniel                      PRICE DANIEL
State Affairs Division          Attorney General
Jesse P. Luton, Jr.
ReVieWing Asalstant
Charles D. Mathews              Gi?&d@      .
First Assistant                          Aselstant

WSL:jmc